COURT OF APPEALS OF VIRGINIA


              Present: Judges McCullough, Decker and Senior Judge Felton
UNPUBLISHED



              ROTO-ROOTER SERVICES COMPANY AND
               ZURICH AMERICAN INSURANCE COMPANY
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1918-15-4                                         PER CURIAM
                                                                                 MARCH 22, 2016
              EUGENIO ABRAHAM MURGA, SR.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Joseph C. Veith, III; Godwin, Erlandson, Vernon & Daney, L.L.C.,
                               on brief), for appellants.

                               No brief for appellee.


                     Roto-Rooter Services Company and Zurich American Insurance Company (appellants)

              appeal a decision of the Workers’ Compensation Commission. Appellants allege the

              Commission erred in finding the evidence sufficient to prove that injuries sustained by Eugenio

              Abraham Murga, Sr., on July 6, 2014 were causally related to an injury by accident arising out of

              his employment on May 21, 2008. They also contend the Commission erred in finding the injury

              Murga sustained on July 6, 2014 was not a consequence of a compensable consequence of the

              May 21, 2008 injury.1

                     We have reviewed the record and the Commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the Commission in its opinion.

              See Murga v. Roto-Rooter Services Co., VWC File 2416697 (Oct. 28, 2015). We dispense with


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                      Appellee noted an appeal from the Commission’s decision, but that appeal was
              dismissed. See Murga v. Roto-Rooter Services Co., Record No. 1905-15-4 (Va. Ct. App. Jan.
              11, 2016 and Feb. 29, 2016).
oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                           - 2-